Case Details - Massachusetts Trial Court 3                        https://www.masscourts.org/eservices/search.page.3?x=nzGvmqNfDrv...
                            Case 1:18-cv-11924-FDS Document 46-12 Filed 04/16/19 Page 1 of 2
         Skip to main content
          17 SM 007509 Wilmington Savings Fund Society, FSB, doing business as
          Christiana Trust, not in its individual capacity, but solely as trustee for
          BCAT 2014-10TT v. Vanderhoop, Matthew J.

           Case Type
           Servicemembers
           Case Status
           Closed
           File Date
           09/13/2017
           DCM Track:

           Initiating Action:
           SS - Complaint under Servicemembers Civil Relief Act
           Status Date:
           06/14/2018
           Case Judge:

           Next Event:




1 of 2                                                                                                            4/1/2019, 11:20 AM
Case Details - Massachusetts Trial Court 3                   https://www.masscourts.org/eservices/search.page.3?x=nzGvmqNfDrv...
                           Case 1:18-cv-11924-FDS Document 46-12 Filed 04/16/19 Page 2 of 2




2 of 2                                                                                                       4/1/2019, 11:20 AM
